⅞/r Matthews, J.
. . delivered the opinion of 1 court. This action is instituted on an assignment of a judgment obtained in the state of Mississippi against the defendant by Elizabeth M. Dangerfield, executrix of the last will ofH: Dangerfield.
Baker for the plaintiff, Brownson for the defendant.
The record of the judgment and the assignment was received as evidence in the court be-l°w; and judgment was rendered in favor of the plaintiff; from which the defendant appealed.
The case comes upon a bill of exceptions taken to the admissibility of the documents received in evidence, as above stated. That part of the exception which relates to the record, need not be noticed; as we are of opinion that the assignment was improperly admitted. It is an act under private signature, and ought to have been proven before it was received in evidence.—This was not done.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be avoided, reversed, and annulled; and thatr the cause be awarded to said court, to be tried de novo, with instruction to the judge, not to admit in evidence, the assignment of the judgment offered in the cause, without proof of its execution; and that the appellee pay the costs of this appeal.